        Case 2:20-cv-00485-RMP     ECF No. 9    filed 06/08/21   PageID.38 Page 1 of 2




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON




3
                                                                      Jun 08, 2021
                                                                          SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7     CHARLES JOSEPH REEVIS, also
      known as                                    NO: 2:20-CV-00485-RMP
8     Bootz Nana Baby Rico Tabitha Rico
      Baby,                                       ORDER DISMISSING ACTION
9
                                Plaintiff,
10
            v.
11
      STATE OF WASHINGTON
12    DEPARTMENT OF SOCIAL AND
      HEALTH SERVICE BEHAVIORAL
13    HEALTH ADMINISTRATION
      EASTERN STATE HOSPITAL,
14
                                Defendant.
15

16         By Order filed March 31, 2021, the Court granted Plaintiff Charles Joseph

17   Reevis thirty days to voluntarily dismiss this action. ECF No. 8. The Court found

18   that Mr. Reevis’s pro se submission, a two-page Standard Form 95 (“SF 95”), filed

19   while he was incarcerated at the Spokane County Corrections Center, did not

20   support a federal tort claim. Id. at 4–6. Consequently, Plaintiff’s claims were

21


     ORDER DISMISSING ACTION -- 1
        Case 2:20-cv-00485-RMP      ECF No. 9    filed 06/08/21   PageID.39 Page 2 of 2




1    subject to dismissal for lack of subject matter jurisdiction. See McNeil v. United

2    States, 508 U.S. 106, 110, 113 (1993).

3          Plaintiff is currently housed at Comprehensive Health Care - Yakima

4    Competency Restoration, and is proceeding in forma pauperis, but without the

5    obligation to pay the $350.00 filing fee for this action. ECF No. 7. Plaintiff did

6    not avail himself of the opportunity to voluntarily dismiss this action.

7          Accordingly, IT IS ORDERED:

8          1. This action is DISMISSED without prejudice for lack of subject matter

9              jurisdiction.

10         2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

11             1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

12             28 U.S.C. § 1915(g).

13         3. This case is DISMISSED and CLOSED.

14         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

15   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

16   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

17   taken in good faith and would lack any arguable basis in law or fact.

18         DATED June 8, 2021.

19
                                                 s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21


     ORDER DISMISSING ACTION -- 2
